Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to Application no.17/543,381, which is a CON of patent 11,195,543.  All claims have been examined and are currently pending.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-9, 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-9, 16 of U.S. Patent No. 11,195,543. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite similar limitations, where the application limitations represent a broader version of the patent claims.
It would have been obvious to one of ordinary skill in the art before the effective filing date to remove limitations and still accomplish the desired objective of determining and outputting a representation of a delay (“omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art”.  In re Karlson, 136 USPQ 184.)
17/543,381
A first computing device comprising: at least one processor; a non-transitory computer-readable medium; and program instructions stored on the non-transitory computer-readable medium that are executable by the at least one processor such that the first computing device is configured to: detect a trigger to determine an audio delay between a first audio signal and a second audio signal; coordinate with a second computing device to produce one or more audio signals in synchrony and thereby produce at least one of the first audio signal or the second audio signal; store at least a portion of the first audio signal in a first buffer; store at least a portion of the second audio signal in a second buffer; based on the portion of the first audio signal stored in the first buffer and the portion of the second audio signal stored in the second buffer, determine an audio delay that is associated with the second audio signal relative to the first audio signal; and after determining the audio delay, output at least a representation of the determined audio delay at a user interface of the first computing device.
11,195,543
A first computing device comprising: an audio input interface; at least one processor; a non-transitory computer readable medium; and program instructions stored on the non-transitory computer readable medium that are executable by the at least one processor such that the first computing device is configured to: establish a connection with a second computing device; coordinate with the second computing device to produce one or more audio signals in synchrony, thereby producing a first audio signal; receive, via a first input of the audio input interface, the first audio signal; store at least a portion of the first audio signal in a first buffer; after receiving the first audio signal, receive, via a second input of the audio input interface, a second audio signal transmitted from the second computing device; store at least a portion of the second audio signal in a second buffer; based on the portion of the first audio signal stored in the first buffer and the portion of the second audio signal stored in the second buffer, determine an audio delay that is associated with the second audio signal relative to the first audio signal; and after determining the audio delay, output at least a representation of the determined audio delay.



4.	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,195,543 in view of Meyer.
	Claim 1 of parent patent teaches determining audio delay and output a representation of the determined delay, 
	But does not specifically teach where Meyer teaches based on the delay in units of time, calculate a distance traversed by the second audio signal; and output a representation of the calculated distance at the user interface (col 3 l. 25-31; col 10 l. 51-63; col 10 l. 64-col 11 l.5; col 16 l. 1-26 - determining delay and distance).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Meyer to calculate a delay and an associated distance.  Incorporating Meyer would provide for adjustment of the delay based on the distance and allow for enhancing the quality of sound (Meyer abstract; col 3 l. 15-16)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN A ROBERTS whose telephone number is (571)270-7541.  The examiner can normally be reached Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on 571-272-7516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAUN ROBERTS/
Primary Examiner, Art Unit 2655